Case 19-11743-KG   Doc 329   Filed 10/01/19   Page 1 of 5
Case 19-11743-KG   Doc 329   Filed 10/01/19   Page 2 of 5




     EXHIBIT A
                               Case 19-11743-KG                  Doc 329         Filed 10/01/19             Page 3 of 5
                                                                       Exhibit A
                                                           Fee App Notice Parties Service List
                                                               Served via Electronic Mail

               Description                             CreditorName                           CreditorNoticeName                     Email
                                                                                                                           salberino@akingump.com;
Counsel for the Debtors                    Akin Gump Strauss Hauer & Feld LLP         Scott L. Alberino & Joanna Newdeck   jnewdeck@akingump.com

Counsel to the DIP Agent and the                                                                                            davideades@mvalaw.com;
Prepetition Agent                          Moore & Van Allen PLLC                     Attn David L Eades & Luis M. Lluberas luislluberas@mvalaw.com;
                                           Office of the United States Trustee
US Trustee for District of DE              Delaware                                   Linda J. Casey                       Linda.Casey@usdoj.gov
Proposed Counsel for the Official                                                     Bradford J. Sandler & Colin R.       bsandler@pszjlaw.com;
Committee of Unsecured Creditors           Pachulski Stang Ziehl &Jones LLP           Robinson                             crobinson@pszjlaw.com
Local Counsel for the Debtors              Richards, Layton & Finger, P.A.            Daniel J. DeFranceschi               defranceschi@rlf.com




In re Perkins Marie Callender’s, LLC, et al.,
Case No. 19-11743                                                       Page 1 of 1
Case 19-11743-KG   Doc 329   Filed 10/01/19   Page 4 of 5




     EXHIBIT B
                                                   Case 19-11743-KG              Doc 329       Filed 10/01/19       Page 5 of 5
                                                                                     Exhibit B
                                                                         Fee App Notice Parties Service List
                                                                             Served via First Class Mail


             Description                          CreditorName                      CreditorNoticeName                    Address1                   City     State      Zip
 Counsel to the DIP Agent and the                                             Attn David L Eades & Luis M.
 Prepetition Agent                      Moore & Van Allen PLLC                Lluberas                         100 N Tryon St, Suite 4700         Charlotte   NC      28202
                                        Office of the United States Trustee
 US Trustee for District of DE          Delaware                              Linda J. Casey                   844 King St Ste 2207               Wilmington DE       19801

 Proposed Counsel for the Official                                            Bradford J. Sandler & Colin R.
 Committee of Unsecured Creditors       Pachulski Stang Ziehl &Jones LLP      Robinson                         919 N. Market Street, 17th Floor   Wilmington DE       19801

 Debtors                                Perkins and Marie Callender’s, LLC Andy Whiteley                       6075 Poplar Avenue, Suite 800      Memphis     TN      38119-4709




In re Perkins Marie Callender’s, LLC, et al.,
Case No. 19-11743                                                                     Page 1 of 1
